Citation Nr: 1121937	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a navel growth.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to July 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in January 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her claimed "navel growth" is the result of an in-service tubal ligation which was performed in February 1993.  

A January 1996 VA treatment record indicated the Veteran complained of a painful knot above her navel.  The examiner reported it was tender to touch and that it was suspected to be a hernia.  An April 2002 VA treatment record noted that the Veteran reported premenstrual umbilical swelling and a protruded round structure near her navel.

The Veteran was afforded a VA examination in March 2008.  At this examination she reported that the navel growth was near the site of her tubal ligation incision.  She also reported constant pain and a burning sensation where the growth was.  The examiner found no masses or bulge at the umbilicus area and no bulging during the valsalva maneuver and ultimately gave no opinion.

However, an April 2008 VA treatment record noted that the Veteran had a soft tissue mass cephalad to umbilicus, but with no hernia demonstrable.  A May 2008 VA treatment record noted a small supraumbilical incisional port hernia.  The Board notes that a July 2008 VA treatment record indicated the Veteran had surgery for a ventral epigastric incisional port hernia.  

The Court of Appeals for Veteran Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Although the March 2008 VA examination did not find any masses, VA treatment records from the following month did note a mass and the Veteran underwent surgery for a hernia removal 4 months after her March 2008 VA examination.  As such, the Veteran must be provided a new VA examination.

The Board further notes that the most recent VA treatment records in the claims file are from April 2009.  On remand, the Agency of Original Jurisdiction (AOJ) should make efforts to obtain all outstanding treatment records at any VA treatment facility from April 2009 through the present.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain all of the Veteran's outstanding VA treatment records for the period from April 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any hernia or mass near her navel.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should determine whether it is at least as likely as not that the Veteran's hernia and/or navel mass is related to service.  If no mass is currently present, the examiner should review the Veteran's medical records and determine if the in-service tubal ligation, or any other incident of service, is related to any previous hernia and/or mass removals demonstrated after service.

If the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

